OFFICE   OF THE   ATTORNEY      GENERAL   OF TEXAS
                                  AUSTIN
GROVER
    WELLERW
Al-rO”NLI
        GEN’CIAL




HaeonbJa aeade 18kll
seolvbtuy   OS 3tato
Path,     ho8

                              Attcutiont    Mr. J. L. UoOarity
Gsu   art                     optpian so.    o-6
                              ma ri.lhg      of
                                                                                ‘:
                 .                                                                    ‘782




iion. Claude Iabrll,           page 2

            “ThIa oifioe   ha@ txlu8.d   to ills thia Junior ap-
         plio*tiw    without the rrittoo oonaent of $hO l0nlor
         ngiatrant     duo to the firat oonvlotion    that tha 8~0
         muko uw too 8IaUar        to pnoludo    being oonfw~
         to the publIfr.    The attorney8 Sor the lppiiolot,
         huumrm, oontend that      the namaa are not 80 ,ti-
         fIo I~t4 lir a ila   aa rto ba oonfuai~g to tha
         publI0.
            will  you, therrroro,    pioaao favor ua with your
         opl~ton 00 to whether or not wo should approve and
         iI10 the latter   applioatlon    while we still ham aa
         an aotIv* reglrtranb     the fonwir.w
         hrtlola         851, Yernon*a Aimotat0d      Civil   Statutra,   provIds0:
                             laaooiatlon
            *b;rery p r o o n,                     or union or worklngmz~,
         i~aorpomto& or uttinoorpontad,    that hna haratorora
         or ahall har0aft.r adopt 0 labrl,   trcrdomark, daalgn,
         dorleo,    iaprint   or form of ldvutIawant,       lhakl file
         the aaae iat tha ortiao or th 8eontary           0r &It&toby
         loarirrll: two fw ~l.aUo oo~loa, with tho Sooratary
         of 8tat0, uad aald 8aontuy          ahall return   to mtoh
         perwan aaaooiatim        or union 00 riuttg the maa, one
         oi “ii     iao llailo   oo~1.8 al-     with and attaohod to
         a duly ltteatod oOrtIfIoato        of t&a fiung    of aam,
         for whloh he ahall no*lvo        a r00 0r one dollar.     suoh
         o.artiSioata of flu&t6 ahall In ml1 lulta and proaoou-
         tfotta 4 tta u  th is ahaptu be luffioIant p0r        or tin
         dooption    or luoh labal,   tmdo auk, doai&a, derloo,
         l& p r int o rr o r O mSldrertieemnt, and OS tb




         iua     been adopted       or uaod Dr ray oharltable,        bona?+
         lent        or nliglow      a00Ioty Or lOaOelation,      rlthout
         their        oonnnt   .*   (unduaaorl4J    oura)
ikm.Ol~WeIabo~l,~                 3


              vadertho              or tllo uade~linnd portlott0s the rboro-
quoted lt8tut*, the                 ticnr.oftha lrttu    aa to vhothor the
Svontary of State ah&d         remt      tha fl.linc;of the tradwrk      lnqulr-
ed about deputda upon vhothor        uld tr#Iatuk “vould probsblr k
mIa ta k o nwfor l t m&mark    alwady of noord.        In oottaootlon vIth
thla tmttu,     vv rsfv    ou to the M 0 of Nwahall Mrs. Cd. v.
Vorhalon, (Cir. App. f (63 18.U. (2dy 665 (uwr           wfuaod).      IXI
this caav, it ma hold that vhothor l wgiakwd              tmMomwk      VII in-
frlngoclup08 br a o        tltor's    alle   d usa of e rlallar    dosign vaa
a qu4stian 0s fk0t. "E"t vas rho har d that        vhother tba waamblaaoe
of the tvo doaQpta vaa so groat tbst the pub110 vould, or would be
likely   to, riotake coteibr Uu other VU 8 question 0s raot.             Ve
quote from the omwt!a opinion la the above-cited oaae, aa folloust
          wTho twdemuk      0s rppvllant~a  krakatr I8 one oon-
     tltnmus rod akva atwdittg      don, one aide of the Dakota,
     under the bottar md \tp khv dlnatlf     oppoaito aide; and
     the buketa mumf8aturnd .W the dofoadamta, whloh are
     olnl8od to ba infrlngemnt     ogoo. urd la uxthlr oapatl-
     tlon to plaintlfiga  lp*~iall~      sigwd kalcets,  bear
     two     r u u ht3oatlauoua
                           ltuoa o f 39 so a * type ea tadlrtlno-
     tiw      60161p, plaood at right uyloa
              wd                               to uoh other, 00
     that, Lxlmoat poaItlorra,only oaa OS tke atavoa ,k r~ai-
     ble to tba usa\ul 0baerv.r. Tha wd oolov in the ltsvo a ir
     not fknotiorwl in l$tasr 0s the kahta~      thor ln' ~0n1r
     omanamtal8nd &a&nod to doa*totba            oriqiaud lo uwe
     0s the g0od8; B&ok&a unuf~otuwd bf both tha phmirr
     8ridthodofm&ntar8rapnwntodin ttilof              th0 amao,
     and w   hejw eshLbit.d. vhioh '(rraoloarlj indl~tln of
     ompetltim rirrlzy br the unufwtuwra         of W allowd
     mirikrly doai@od baakotr nJww~~&0-~y&pgl..
     w tovhother thoyaw oaf
     IRrrin&aMt  utd unfair a    titialw      the muluaut~
     oonooma~ tha d*olalPa of32 oh rrata lolelr rith th* fm@-
     rinnioa w-w*
           II. . . .
           "     . . 80, la thla c800,  it     vaa ahe pwvlaw   o?
     th0 j&y'to findupai~vosy~to~~1l*aua               rriaedbf
     the l vldamm, aad ve thixtkit ia olulr that tbo dla-
     tinotin    WI)      0s p~bttiri%      brrbto    urd that
     ~pioyrd    by the deha4Wk     niud      the lrauoa tbt   ttm
     - 0~timmt0 wd atah 00 plaoedla tbo rioidof
     the lmtuxu1 color vood of the bmakota by mmiif,




    __-
.
                                                                                      .:   784


    mm. Claude Iabal~,             pa@   k

           we8 a toohnIonl  trademark;and, further, if not,
           It had a rooondary psan&,    .&8Ignatiq   apprllant~~
          baakata through long and oontlnuoua uao and ad-
          r~rtlronientl and that tha deiondautt*   baaketr,
          with two oontlnuixia red @tat00 acoaaIn~ eaoh other
          at right an&lea under the bottom of the baakota,
          mra 10 lim.ilar 00 that  any yeraon would obaarvr
          and miatako            the one ioz the other and        daal    for   ona
          rhan ho intandsd            to dti*l for   the other.          Buoh find-
          ing@ would be upon oontrolling               faot   iesuea.       i&llaa
          Blumb~    co. v. Dollar  County PluzabIp(: co., mx,
          OIV. App., 253 8. wr 3081 Dixbpid Corp. ve ~lg
          stand GO., TAX* CIT. App. 31 I). w.,2d 325# Nom CO.
          v. Whitelt al.,   !Jkx. cir; Asp*, 160 s. w. 26 312b
          writ         af uwr      refund.
                 Tin     the    laat oltad oaao; the Floe8 !iotol aought
          to enjoin            The Whita-Pl,asa Zotel from using the name

          HOti&"          Ii'@&3 OOUWS Of'thO O&IiOJS, a0 'SUr
          Antonio         court H  GIrIl Ap#eala hold, e)9tla& from
          AtUs         AaauranYo ‘CO. v. Atiaa I5auranae~ Co., 1.98 Iowa
           228, ll2 8. We 232, 233, IJA Na M’. 609, 15 L.ii.A.,
          ii. St., 625, 128 As@ 5t. Rap. 189, that ** *, * .what
          degree of roaamblaiioa between tha n&mca or derloea
          la lurrioiont    to warrant the int0rf0~n00~0r    a oourt
          in oaua of tai@ kind I@ not oapable of oxmot doflnl-
          tion.    It la, and auat bo, tram the vsrJ nature ot
           tha imaa aaInly l'quoatlon     of faot to ba dotarmlned
          by the o ~r o ttUtMl     880 In oaoh partIou&ar
                                   ppOaPbg
          0404.'     So, In tha 0808 hmn, the oourt balm we8
          not warrantad to baka the oaaa Zram thq jury and
          ankr judgmnt in .tha lbaorraa of iIndln&a dotar-
          dnatlro or the altlmatr      IOaWO of toot raIae9 by ‘~.
          tha plea~a       and the aridmoo,   hanoa the Ju&mt
          ia raverood and th8 oaaa wtaanded.*

          b V~OW 0s th r0wg0htg 4ttd b *iar OS th0 iqgrup          or
Artlola    851, it ia our opbioa t&t    tha abetter aa to whet&r
the bradmark,$n      guoatlon lhpulb k illed,   brolva~    a quoatlon                      .
of faot;aad'.Itla not the polloy      of thir d~partannt t0 dater-
mine any quaatiw 0s foot*       If the searekry   or skw
find that    tha tradoaurk, QAVEWAY   FOOD @TO&&,* would’
be nrlatokon   Sot tha trademark, QAFmAT,     YOU2 I7UiiHD
.